Citation Nr: 0936132	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  07-01 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for residuals of a 
concussion, including memory loss.

2.  Entitlement to service connection for residuals of a 
concussion, including right middle ear damage with hearing 
loss.

3.  Entitlement to service connection for residuals of a 
concussion, including a cardiovascular disability.

4.    Entitlement to service connection for residuals of a 
concussion, including arthritis.

5.  Entitlement to service connection for a right shoulder 
disability, to include arthritis.

6.  Entitlement to service connection for a dental 
disability, to include bleeding gums and loss of teeth.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active service from June 30, 1958, to January 
8, 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Seattle, Washington Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefits sought on 
appeal.

In January 2009, the Veteran testified before a Decision 
Review Officer sitting at the RO, and in June 2009, the 
Veteran testified before the undersigned Veterans Law Judge 
sitting at the RO.  Copies of the transcripts are of record 
and have been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for residuals of 
concussion with memory loss, right middle ear damage with 
hearing loss, a cardiovascular disability, a right shoulder 
disability, to include arthritis, and a dental disability.

The Veteran asserts that his claimed disabilities stem from 
an explosion that took place while attending a weekend 
training in 1958 at the Aberdeen Proving Ground in Maryland.  
He states that at that time, he was assigned to the Army 
Chemical Center in Edgewood, Maryland.  He testified that the 
military was recruiting for advisors, and therefore, on the 
weekends, he would attend classes and shoot weapons.  He 
further testified that on the day of the reported explosion, 
he saw "restricted area" signs as he entered the area.  He 
does not remember exactly what happened, other than an 
explosion took place.  He does, however, remember being flown 
to Walter Reed, where he reportedly remained hospitalized for 
4-6 months.  
The evidence shows that the Veteran served in the military 
for approximately six months, and was discharged as a due to 
an unidentified disability which existed prior to service 
("EPTS"). 

Post-service, the Veteran testified that he went to live with 
a family member and worked on a farm.  He filed his service 
connection claims in November 2003.  

There is no objective evidence showing that the Veteran 
sustained injuries from an explosion, or that an explosion 
ever took place.  Unfortunately, the Veteran's service 
records are unavailable, as evidenced by a formal finding of 
the unavailability of treatment records dated in June 2005.  
Specifically, attempts to obtain any records from the 
National Personnel Records Center, Walter Reed, and the U.S. 
Army Reserve Personnel Command (ARPERSCOM) in St. Louis, 
Missouri, were unsuccessful.  

The Board is cognizant, however, that the Federal Circuit has 
held in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
that the lack of contemporaneous medical records does not, in 
and of itself, render lay testimony not credible.  Id. at 
1336.  In adjudicating this claim, the Board must assess the 
Veteran's competence to report that he was involved in an 
explosion during service, as well as his credibility.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

As indicated, the current claims folder contains no objective 
evidence showing that the Veteran sustained injuries as a 
result of an in-service explosion.  Nevertheless, in cases 
where the Veteran's service treatment records are unavailable 
through no fault of the claimant, there is a heightened 
obligation to assist the claimant in the development of his 
case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  As such, 
the Board finds that an additional attempt should be made to 
secure any available records that corroborate the Veteran's 
report of an in-service explosion and any resulting injuries.   
In this regard, an inquiry should be made directly to the 
Aberdeen Proving Ground as to whether an explosion took place 
during a weekend drill sometime between June 1958 and January 
1959 (the Veteran's dates of service).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the 
Garrison Aberdeen Proving Ground and 
inquire as to whether an explosion took 
place on any weekend between June 1958 
and January 1959 that resulted in an 
injured servicemember.

2.  Thereafter, schedule the Veteran for 
appropriate VA examinations.  The claims 
folder must be made available to the 
examiners for review in connection with 
the examination.  All appropriate tests 
should be conducted and the examiners 
should review the results of any testing 
prior to completion of the reports.

The examiner should note any residuals of 
a concussion with memory loss; right 
middle ear damage with hearing loss, 
cardiovascular disability, right shoulder 
disability, and dental disability 
currently shown. 

For each disability currently shown, the 
examiner should provide an opinion as to 
whether there is a 50 percent probability 
or greater that such disability is 
related to the Veteran's military 
service, including to any exposure to an 
explosion in service.  

3. Thereafter, the RO/AMC should review 
the Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, and 
that no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior 
to further claim adjudication.

4.  Upon completion of the above-
requested development, the RO/AMC should 
readjudicate the Veteran's service 
connection claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case, containing notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The Veteran need 
take no action until he is so informed.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




